      Case 1-18-43997-cec        Doc 61      Filed 11/08/18      Entered 11/09/18 10:25:38




UNITED STATES BANKRUPTCY COURT
FOR THE EASTER DISTRICT OF NEW YORK

  In re:                                            Case no. 18-43997-CEC

  KUM GANG, INC.,                                   Chapter 11

  Debtor-in-Possession


  CONSENT ORDER BETWEEN DEBTOR AND NOAH BANK GRANTING LEAVE
    FOR NOAH BANK TO FILE PROOF OF CLAIM BEYOND THE BAR DATE


       WHEREAS, on August 20, 2018 the Court issued an order setting a bar date for creditors

to file proofs of claim so that they are received on or before September 28, 2018;

       WHEREAS, following discussions between the Debtor and Noah Bank (collectively

hereinafter the “Parties”, the Parties hereby stipulate and agree as follows:

       1. In lieu of Noah Bank filing a motion for leave to file a late proof of claim beyond the

           bar date, the Debtor has granted and consented to Noah Bank’s filing a proof of claim

           beyond the Bar Date by November 16, 2018.

       2. This Consent Order may be executed by the Debtor and Noah Bank in counterparts,

           each of which shall be deemed an original and evidence of this Consent Order may be

           exchanged by fax or by electronic transmission of a scanned copy of the signature pages

           or by exchange of originally signed documents.

       3. Each person who executes this Consent Order represents that he or she is duly

           authorized to execute this Consent Order.

       4. This Court shall retain jurisdiction with respect to all matters arising from or related to

           the implementation or interpretation of this Consent Order.
     Case 1-18-43997-cec         Doc 61   Filed 11/08/18    Entered 11/09/18 10:25:38




       Dated: October 24, 2018

Kum Gang, Inc.                                             Noah Bank,
Debtor and Debtor in Possession                            Secured Creditor
By Counsel                                                 By Counsel

McCallion & Associates LLP                                 Robert Yu LLC
Attorneys At Law                                           Attorneys At Law

/s/ Kenneth McCallion, Esq.                                /s/ Robert Yu, Esq.




SO ORDERED




                                                            ____________________________
 Dated: Brooklyn, New York                                          Carla E. Craig
        November 8, 2018                                    United States Bankruptcy Judge

                                              1
